NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARVIN GIOVANNY MORAN,                          No.    16-73206

                Petitioner,                     Agency No. A094-321-869

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Marvin Giovanny Moran, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Moran experienced in El Salvador did not rise to the level of persecution. See

Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir. 2005) (persecution is an

extreme concept); see also Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir.

2009) (cumulative experiences did not compel finding of past persecution).

Substantial evidence also supports the agency’s determination that Moran did not

establish a clear probability of future persecution in El Salvador. See Lanza v.

Ashcroft, 389 F.3d 917, 934-35 (9th Cir. 2004) (petitioner’s evidence did not show

clear probability of future persecution).

      We do not consider Moran’s pattern or practice and disfavored group claims

because the BIA did not decide the issues, see Santiago-Rodriguez v. Holder, 657

F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied on by the BIA),

and Moran does not contend the BIA erred in finding that his pattern or practice

and disfavored group claims were not properly before it, see Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver).

      In light of this disposition, we do not reach Moran’s remaining contentions


                                            2                                 16-73206
as to his eligibility for withholding of removal. See Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (courts are not required to decide issues unnecessary

to the results they reach).

      Thus, Moran’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Moran failed to show that it is more likely than not he would be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   16-73206